Title: From James Madison to Eliza House Trist, 25 March 1788
From: Madison, James
To: Trist, Eliza House


Orange March 25 [1788]. The badness of the roads & some other delays retarded the completion of my journey till the day before yesterday. I called at Col Syms in Alexanda. but had not the pleasure of seeing either him or his lady. He was not at home though in Town and I was so hurried that I could halt a few minutes only; and she was confined to her chamber by indisposition. I had the satisfaction to find all my friends well on my arrival; and the chagrin to find the County filled with the most absurd and groundless prejudices against the fœderal Constitution. I was therefore obliged at the election which succeeded the day of my arrival to mount for the first time in my life, the rostrum before a large body of the people, and to launch into a harangue of some length in the open air and on a very windy day. What the effect might be I cannot say, but either from that experiment or the exertion of the fœderalists or perhaps both, the misconceptions of the Government were so far corrected that two federalists one of them myself were elected by a majority of nearly 4 to one. It is very probable that a very different event would have taken place as to myself if the efforts of my friends had not been seconded by my presence. The elections as yet are not sufficiently known to authorize any judgment on the probable complexion of the Convention. As far as I have heard of them they are not discouraging; but I have heard little from the great district of Country which is said to be most tainted with antifederalism. I am so taken up with company that I cannot at present add more than my sincerest wishes for your happiness. Adieu.
Js. Madison Jr.
